Case 6:19-cv-01624-CEM-LRH Document 1-5 Filed 08/22/19 Page 1 of 5 PageID 97




              Exhibit E
Case 6:19-cv-01624-CEM-LRH Document 1-5 Filed 08/22/19 Page 2 of 5 PageID 98



                                        Subleasing Consent and Amendment

          This Subleasing Consent and Amendment (this "Amendment") is entered into on this 27 day of September,
 2017 modifies and amends the terms of that certain Equipment Schedule No. 001 dated as of September 27, 2017
 (the "Schedule"), to that certain Master Equipment Lease Agreement No. 10194, dated as of September 25, 2017,
 each by and between DC SOLAR DISTRIBUTION, INC. ("Customer") and SunTrust Equipment Finance &
 Leasing Corp. (together with its successors and assigns, "STEFL"). The Schedule and the Master Lease, solely to
 the extent the Master Lease is incorporated into the Schedule, are hereafter referred to as the “Lease.” All
 capitalized terms used herein and not defined herein shall have the meanings set forth or referred to them in the
 Lease. Except as specifically set forth herein, all of the terms and conditions of the Lease shall remain in full force
 and effect. To the extent that the provisions of this Amendment conflict with any provisions contained in the Lease,
 the provisions of this Amendment shall control.

 Customer desires to lease, sublease, rent or otherwise permit use of certain Equipment in accordance with the terms
 and provisions hereof to: INTERNATIONAL SPEEDWAY CORPORATION (“Sublessee"). Any written
 agreements with Sublessee concerning the lease, sublease, rental or use of the Equipment is hereafter referred to,
 individually and collectively, as the “Sublease Agreement”).

 Customer and STEFL hereby agree as follows:

      1. Any provision of the Lease to the contrary notwithstanding, Customer may lease, sublease, rent or
otherwise permit use of the Equipment in the regular course of its business to Sublessee in accordance with all of the
terms and provisions hereof. Each Sublease Agreement, and the rights of Sublessee in and to the Equipment
thereunder, shall be subject and subordinate to all of the rights, title and interests of STEFL under the Lease. Each
Sublessee shall expressly acknowledge and agree in writing (pursuant to the terms of any Sublease Agreement or a
separate acknowledgment or agreement or otherwise) to the terms and provisions of the Sublessee Acknowledgement
appearing at the end of this Amendment. No Sublease Agreement shall relieve Customer from any of its obligations
owing to STEFL under the Lease.

      2. To further secure the payment of the Rent and the performance by Lessee of all of its obligations under the
 Lease as and when due, Customer hereby assigns and grants to STEFL a continuing security interest in any and all
 Sublease Agreements and all proceeds thereof, including proceeds in the form of goods, accounts, chattel paper,
 documents, instruments, general intangibles, investment property, deposit accounts, letter of credit rights and
 supporting obligations, and all books and records regarding the foregoing (all of which shall constitute “Collateral”
 in addition to the Collateral identified in the Lease). In furtherance thereof, Customer agrees, upon the request of
 STEFL, to (i) mark all Sublease Agreements with such legends as may be specified by STEFL to the effect that they
 are subject and subordinate to the Lease; (ii) to deliver originals of each Sublease Agreement to STEFL so that
 STEFL shall be assured of perfection of its security interest therein by possession of all chattel paper forming a part
 of any Sublease Agreement; and (iii) to do, make, execute and deliver all such additional and further acts, assurances
 and instruments as STEFL may reasonably require in order to vest in and assure to STEFL its rights in each
 Sublease Agreement or any other Collateral. Customer irrevocably authorizes STEFL to file UCC Statements and
 other filings with respect to the Collateral without Lessee’s authentication to the extent permitted by Applicable Law.

      3. Customer warrants and represents that: (i) any Sublease Agreement is and shall be a true lease and not a
 lease intended as security, or a lease which creates a security interest under the UCC; (ii) each Sublease Agreement
 is and shall be genuine and executed by the parties identified therein, which parties shall be duly authorized to
 execute such Sublease Agreements; (iii) each Sublease Agreement is and shall be the exclusive Sublease Agreement
 executed in connection with the use and possession of the Equipment by the Sublessee and for the time period
 identified therein; (iv) all information in each Sublease Agreement or supplied by Customer to STEFL in connection
 with each Sublease Agreement is and shall be true and correct; (v) each Sublease Agreement and the Equipment are
 and shall be free and clear of all Liens (other than Permitted Liens); (vi) the obligations of Sublessee to make
 payment under any Sublease Agreement shall be free and clear of any and all defenses, offsets or counterclaims
 which may be asserted by Sublessee or any other party against Customer; (vii) Customer has not and will not,
 without the prior written consent of STEFL, accept in excess of one month advance rent under any Sublease
 Agreement; (viii) Customer will not, without the prior written consent of STEFL which consent shall not be
 unreasonably withheld or delayed, allow the Equipment to be operated outside of the continental United States, and



 Subleasing Consent and Assignment
Case 6:19-cv-01624-CEM-LRH Document 1-5 Filed 08/22/19 Page 3 of 5 PageID 99
Case 6:19-cv-01624-CEM-LRH Document 1-5 Filed 08/22/19 Page 4 of 5 PageID 100
Case 6:19-cv-01624-CEM-LRH Document 1-5 Filed 08/22/19 Page 5 of 5 PageID 101



                                      SUBLESSEE ACKNOWLEDGMENT
As required by that certain Subleasing Consent and Amendment, dated as of September 27, 2017 (the
“Amendment”), by and between DC SOLAR DISTRIBUTION, INC. ("Customer") and SunTrust Equipment
Finance & Leasing Corp. (together with its successors and assigns, "STEFL"), each Sublessee acknowledges and
agrees to the terms and provisions of the Lease as amended by the Amendment, and further acknowledges and
agrees that: (i) the Equipment shall be used and operated by the Sublessee in accordance with the terms of the
Lease; (ii) Sublessee shall not enter into any Sublease Agreements concerning the Equipment without the prior
written approval of STEFL and shall not prepay in excess of one month advance rent under any Sublease Agreement
or modify amend or extend the time for payment or performance in any material respect of its obligations under any
Sublease Agreement without the express prior written consent of STEFL; (iii) Sublessee shall perform all of its
obligations under any Sublease Agreement in accordance with the terms and provisions of the Amendment; (iv) the
rights of each Sublessee in and to the Equipment shall be subject and subordinate to the rights of STEFL under the
Lease as provided herein, and Sublessee shall not assert or claim any right, title or interest as the owner or holder of
legal or equitable title to any Equipment; (v) Sublessee shall make payments under any Sublease Agreement directly
to STEFL following receipt of written notice from STEFL of the occurrence of an Event of Default by Customer
under the Lease; (vi) any Sublease Agreement and all of Sublessee's rights in and to the use and possession of the
Equipment shall terminate, at the option of STEFL, upon the expiration or earlier termination of the Lease, by
reason of the occurrence of an Event of Default by Customer under the Lease or otherwise, and Sublessee shall
thereupon return the Equipment to STEFL in accordance with all of the terms and provisions of the Lease. All
capitalized terms used herein and not defined herein shall have the meanings set forth or referred to them in the
Subleasing Consent and Assignment (or the Lease, if applicable).

                                                               Sublessee: INTERNATIONAL SPEEDWAY
                                                               CORPORATION


                                                               By:
                                                               Name:
                                                               Title:




Subleasing Consent and Assignment
